DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 10/02/2020.
Claims 1-20 are pending of which claims 1, 7, and 14 are independent claims.
The IDS(s) submitted on 03/04/2021 and 06/01/2021 is being considered.
Examiner Note: The examiner has realized that all of the inventors listed on the instant Application are also listed in different Applications belonging to a different assignee.   The Application Data sheet shows the assignee for this application is Comcast.  However the same inventors are listed in Applications on similar subject matter associated with Ofinno.  It will be helpful to the examiner if Applicant clarifies on the record if Ofinno is bought by Comcast and when.
		Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US 20210058805 A1) in view of Tsai et al (US 20190268893 A1) and Vivo (R1-.
	Regarding claim 1, Ji discloses a method (See Fig. 10 paragraphs 207-209 and 257-272 narrates Fig. 10 in detail)comprising:
determining, by a wireless device ( Fig.10 terminal is the wireless device paragraph 257), a candidate reference signal for beam failure recovery (BFR) (see paragraph 207-208 and in particular paragraph 209 where in Fig. 10 step 1005 determines candidate BFD RS set which is a set or a group of Reference Signals(RS)  for Beam Failure Detection (BFD) - paragraph 266)  associated with a first control resource set (CORESET) group index  (i.e. See different CORESET group index in Figs. 11 and 12 like Applicant’s disclosure - for instance CORESET Group 1 has group index 1- see paragraphs 265-266)  ;
receiving downlink control information (DCI) (See Table 6 and paragraphs 202 and 206 );
determining one or more physical uplink control channel (PUCCH) resources, of a cell,
associated with the first CORESET group index; (See paragraph 222 new beam/RS of a CORESET group configured for PUCCH transmission - and in paragraph 308 on one or more PUCCH resources using spatial relationship for the selected CORESET group index) and
transmitting, via the one or more PUCCH resource an uplink signal. (See paragraph 308 transmitting on one or more PUCCH resources using spatial relationship for the selected CORESET group index)


	Tsai discloses receiving indicating completion of the BFR in a DCI. (Tsai mentions DCI in paragraph 31 as a network response sent by the BS to a UE shown in Fig. 4 and shows in Fig. 5 step 516 the network response containing BFR procedure is completed)
	In view of the above, having the method of Ji and then given the well- established teaching of Tsai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tsai as taught by Tsai, since Tsai states in paragraph 64 that the modification results in assisting the UE determine a default uplink beam determination after a beam failure recovery (BFR) procedure in a beam forming system.
	Ji also fails to disclose using a transmission power based on the candidate reference signal.
	Vivo discloses using a transmission power based on the candidate reference signal. (Vivo shows in section 5.2 first paragraph that transmission power is based on the candidate reference signal).
	In view of the above, having the method of Ji and then given the well- established teaching of Vivo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Vivo as taught by Vivo, since Vivo states in the agreement section  that the modification results in linking multiple PDCCH/PDSCH pairs with multiple TRPs. 

	Claims 7, 13, 14  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US 20210058805 A1) in view of Tsai et al (US 20190268893 A1).
	Regarding claim 7, Ji discloses a method (See Fig. 10 paragraphs 207-209 and 257-272 narrates Fig. 10 in detail) comprising: transmitting, by a wireless device ( Fig.10 terminal is the wireless device paragraph 257), using a spatial domain transmission filter (See paragraph 170 “spatial domain transmission filter” ) , a first uplink signal for beam failure recovery (BFR) (i.e. Indicating a Triggering of  BFRP  message sent to the BS/network as shown in Fig, 10 - step 1025 - paragraph 268) associated with a first control resource set (CORESET) group index (i.e. See different CORESET group index in Figs. 11 and 12 like Applicant’s disclosure - for instance CORESET Group 1 has group index 1- see paragraphs 265-266); receiving downlink control information (DCI) (See Table 6 and paragraphs 202 and 206 );
 determining one or more physical uplink control channel (PUCCH) resources, of a cell, associated with the firs CORSET group index; (See paragraph 222 new beam/RS of a CORESET group configured for PUCCH transmission - and in paragraph 308 on one or more PUCCH resources using spatial relationship for the selected CORESET group index)  and transmitting, via the one or more PUCCH resources, one or more second uplink signals. (See paragraph 308 transmitting on one or more PUCCH resources using spatial relationship for the selected CORESET group index)
	Ji discloses the terminal determining completion of the BFR ( see paragraph 222)  but fails to clearly disclose receiving indicating completion of the BFR in a DCI.  Ji also (Although Ji mentions  “spatial domain transmission filter” in paragraph 170)
	Tsai discloses receiving indicating completion of the BFR in a DCI. (Tsai mentions DCI in paragraph 31 as a network response sent by the BS to a UE shown in Fig. 4 and shows in Fig. 5 step 516 the network response containing BFR procedure is completed). Tsai also discloses the terminal using a spatial domain transmission filter for uplink signals (See paragraph 33 - spatial relation information being applied to uplink signals and paragraph 6 on applying spatial filter to uplink signals)
	In view of the above, having the method of Ji and then given the well- established teaching of Tsai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tsai as taught by Tsai, since Tsai states in paragraph 64 that the modification results in assisting the UE determine a default uplink beam determination after a beam failure recovery (BFR) procedure in a beam forming system.
	
	Regarding claim 14, Ji discloses a method (See Fig. 10 paragraphs 207-209 and 257-272 narrates Fig. 10 in detail)comprising:
determining, by a wireless device ( Fig.10 terminal is the wireless device paragraph 257), a candidate reference signal for beam failure recovery (BFR) (see paragraph 207-208 and in particular paragraph 209 where in Fig. 10 step 1005 determines candidate BFD RS set which is a set or a group of Reference Signals(RS)  for Beam Failure Detection (BFD) - paragraph 266)  associated with a first control (i.e. See different CORESET group index in Figs. 11 and 12 like Applicant’s disclosure - for instance CORESET Group 1 has group index 1- see paragraphs 265-266)  ;
receiving downlink control information (DCI) (See Table 6 and paragraphs 202 and 206 );
	determining that a second CORESET group index of a CORESET of the cell is the same as the first CORESET group index; (See Fig. 14 step 1425 Ji can check for a specific be it second or third or any group index if the CORESET group has failed and in steps 1430 and 1420 BFR is triggered for the same CORESET - paragraphs 389-391)and 
	receiving, via the COREST and based on the candidate reference signal for the BFR, second DCI. (i.e. a BFR is triggered based on the candidate RS selected for the CORESET and the BS sends a new beam configuration based on the candidate Reference Signals via PDCCH/DCI - paragraph 222)
	Ji discloses the terminal determining completion of the BFR ( see paragraph 222)  but fails to clearly disclose receiving indicating completion of the BFR in a DCI.  Ji also fails to clearly teach the terminal using a spatial domain transmission filter for uplink signals (Although Ji mentions  “spatial domain transmission filter” in paragraph 170)
	Tsai discloses receiving indicating completion of the BFR in a DCI. (Tsai mentions DCI in paragraph 31 as a network response sent by the BS to a UE shown in Fig. 4 and shows in Fig. 5 step 516 the network response containing BFR procedure is completed). Tsai also discloses the terminal using a spatial domain transmission filter for uplink signals (See paragraph 33 - spatial relation information being applied to uplink signals and paragraph 6 on applying spatial filter to uplink signals)
	In view of the above, having the method of Ji and then given the well- established teaching of Tsai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Tsai as taught by Tsai, since Tsai states in paragraph 64 that the modification results in assisting the UE determine a default uplink beam determination after a beam failure recovery (BFR) procedure in a beam forming system.
	Regarding claim 13, Ji discloses the cell is a primary cell (i.e. paragraph 310 - primary TRP)
	Regarding claim 20, Ji discloses where in the cell comprises at least one of a primary cell or a secondary cell (i.e. paragraph 310 primary TRP)
Allowable Subject Matter
Claims 2-6, 8-12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474